 0In the Matter of NATIONAL LEAD COMPANY, ST. Louis LEAD AND OILWORKSandUNITED GAS, COKE & CHEMICALWORKERS OF AMERICA,C. I. O.Cases Nos. 14-R-1109 and 14-R-1110.-Decided February 1, 1945Messrs.Wallace CooperandRussel C. Stone,of St. Louis, Mo.,for the Company.Mr. Robert M. Bickel,of St. Louis, Mo., for the Union.Mr. Harry Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by United Gas, Coke & ChemicalWorkers of America, C.I.0., herein called the Union, each allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of National Lead Company,St.Louis Leadand Oil Works,St. Louis, Missouri,herein called the Company, theNational Labor Relations Board consolidated the cases and providedfor an appropriate hearing upon due notice beforeKeithW. Blinn,Trial Examiner.Said hearing was held at St. Louis, Missouri, onJanuary 11,1945.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.At the hearing,the'Company moved to dismissthe petitions and the Trial Examiner referred the motion to the Boardfor determination.The motion is hereby denied.'The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.* All parties were afforded an opportunity to filebriefs with the Board.1We do not find any merit in the Company's contention that the petitions should bedismissed because an existing contract between the Company andthe Unionis, in effect,an agreementby the Unionnot to represent the employees it now seeks.The agreementmerely provides for the exclusion from its coverage'of certaincategoriesof employeesand it does not contain any provision which constitutes an undertakingby the Union notto represent the excluded classifications.60 N. L. R. B., No. 67.330 NATIONAL LEAD COMPANY331Upon the entire record in the case, the Board makes the following:FINDINGS OF FACIEI. THE BUSINESS OF THE COMPANYNational Lead Company, a New Jersey corporation, maintainsplants, offices, and warehouses throughout the United States.We arehere concerned with its St. Louis Lead and Oil Works, located at St.Louis,Missouri, where it is engaged in the manufacture of red andwhite pigments. In this operation the Company uses raw materialsconsisting mainly of fuel, pig lead, and processed materials.Duringthe year 1944, the Company purchased for use- at said operation rawmaterials valued in excess of $100,000, of which more than 50 percentwas shipped to it from points outside the State of Missouri.For thesame period, the total value of its finished products at said operationwas in excess of $100,000, of which more than 50 percent was shippedby it to points outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Gas, Coke & Chemical Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Coi4ipany has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in appropriate units.Reports of a Board Regional Director, introduced into evidence atthe hearing, indicate that the Union represents a substantial numberof employees in each of the units hereinafter found appropriate?We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.sThe reports of the Regional Director may be summarized by the following chart :Number Number of authorizationCase No.:in unitcards submitted14-R-1109-------------------------------- 8*1114-R-1110-------------------------------- 54*Of the 11 authorization cards submitted, 8 bear the names of persons listed onthe Company's pay roll for the period ending November 22, 1944. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. TILE APPROPRIATE UNITSCase No.14-R-1109In this proceeding the Union requests a unit consisting of all clericaland laboratory employees at the Company's St. Louis Lead and OilWorks, excluding supervisory and all other employees.The Companytakes no affirmative position with respect to the appropriate unit'except to contend that Kenneth H. Cox, a clerical employee whom theUnion would include, should be excluded from the unit because he isa supervisory employee.The record indicates that Kenneth H. Cox has been employed by theCompany for about 25 years and earns approximately 25 percent morethan any other clerical employee. It appears that he has authorityto accept applications and employ workers in the productionand main-tenance department.We shall exclude him as a supervisory employee.We find that all clerical and laboratory employees at the Company'sSt. Louis Lead and Oil Works, excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or"effectively recommendsuch action,3 and all other employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.'Case No.14-R 1110The Union seeks in this proceeding a unit consisting of all "watch-men and/or guards" 5 at the Company's St. Louis Lead and Oil Works,excluding supervisory and all other employees.The Company takesno affirmative position concerning this unit.We find that all watchmen at the Company's St. Louis Lead andOil Works,excludingpromote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, and all other em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate units who were employed during theKenneth H. Cox falls within the meaning of this definition.SeeMatter of Consolidated Vultee Aircraft Corporation(San Diego Division), $4N. L R. B. 103.O These employees are neither militarized nor uniformed.They are, in fact, watchmen,performing the usual duties associated with that classification NATIONAL LEAD COMPANY333pay-roll period immediatelyprecedingthe date of the Direction ofElections herein, subject to the limitations and additions-set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9. (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as-part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National LeadCompany, St. Louis Lead and Oil Works, St. Louis, Missouri, separate,elections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Four-teenth Region, acting in. this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the units found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this, Direction, includingemployees who did not work during the said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the elections, to determine whether or not they desire tobe represented by United Gas, Coke & Chemical Workers of America,affiliated with the Congress of Industrial Organizations,for the pur-poses of collective bargaining.